Case: 10-50307 Document: 00511368082 Page: 1 Date Filed: 02/01/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 1, 2011
                                     No. 10-50307
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ALEJANDRO JAQUEZ-BORREGO,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-3180-1


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Alejandro Jaquez-Borrego (Jaquez) appeals his 70-month sentence
imposed following his guilty plea conviction for illegal reentry after deportation,
in violation of 8 U.S.C. § 1326.               He argues that the presumption of
reasonableness does not apply to his within-guidelines sentence because the
illegal reentry guideline, U.S.S.G. § 2L1.2, is not supported by empirical data.
As Jaquez concedes, this argument that is foreclosed by United States v.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50307 Document: 00511368082 Page: 2 Date Filed: 02/01/2011

                                 No. 10-50307

Mondragon-Santiago, 564 F.3d 357, 366-67 (5th Cir.), cert. denied, 130 S. Ct. 192
(2009).
      Jaquez also argues that his sentence is greater than necessary to meet the
sentencing goals outlined in 18 U.S.C. § 3553(a). He contends that a sentence
at the low end of the guidelines range is sufficient because he is young; he
returned to the United States only to see his family; he is culturally more
American than Mexican; and the Guidelines effectively double counted his prior
conviction for aggravated assault with a deadly weapon by using it to calculate
the criminal history score and to increase the base offense level.
      The district court considered Jaquez’s request for leniency, but it
ultimately determined that a 70-month sentence was appropriate. Jaquez’s
arguments regarding his personal history, circumstances, and motive for reentry
are insufficient to rebut the presumption of reasonableness. See United States
v. Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008); United States v.
Rodriguez, 523 F.3d 519, 526 (5th Cir. 2008). Moreover, we have previously
rejected the argument that the double counting of a conviction as part of a
defendant’s criminal history score and the 16-level enhancement to his base
offense level necessarily renders a sentence unreasonable. See United States v.
Duarte, 569 F.3d 528, 529-31 (5th Cir.), cert. denied, 130 S. Ct. 378 (2009). The
district court therefore did not abuse its discretion in imposing Jaquez’s
sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). Accordingly, the
judgment of the district court is AFFIRMED.




                                       2